 Case 3:21-cv-00216-DMS-BGS Document 10 Filed 04/15/21 PageID.33 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
 9
10                         UNITED STATES DISTRICT COURT

11                      SOUTHERN DISTRICT OF CALIFORNIA

12
     MONIQUE ARELLANO, individually       )   CASE No: 3:21-cv-00216-DMS-BGS
13                                        )
     and on behalf of others,             )   CLASS ACTION
14
                       Plaintiff,         )
15                                        )   ORDER GRANTING JOINT
     vs.                                  )   MOTION FOR DISMISSAL OF
16
                                          )   ACTION WITH PREJUDICE AS TO
17                                        )   PLAINTIFF AND WITHOUT
18 CAPITAL ONE BANK (USA), N.A.,          )   PREJUDICE AS TO THE
               Defendants.                )   PUTATIVE CLASS PURSUANT TO
19                                        )   FED. R. CIV. P. 41(a)(1)(A)(ii)
20                                        )
                                          )
21
22
23
24
25
26
27
28
                                           1
                                    [Proposed] Order
 Case 3:21-cv-00216-DMS-BGS Document 10 Filed 04/15/21 PageID.34 Page 2 of 2




 1       Based upon the Parties’ Joint Motion for Dismissal, and good cause, this Court
 2 hereby orders this matter dismissed with prejudice in respect to the Plaintiff and without
 3 prejudice in respect to the putative class. Each party is to bear their own attorneys’ fees
 4 and costs.
 5         IT IS SO ORDERED.
 6 Dated: April 15, 2021
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
                                         [Proposed] Order
